


109 HR 5931 IH: High-Performance Green Buildings Act of

U.S. House of Representatives
2006-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5931
		IN THE HOUSE OF REPRESENTATIVES
		
			July 27, 2006
			Mr. Doyle (for
			 himself, Mrs. Bono,
			 Mr. Van Hollen,
			 Mr. Wynn, and
			 Mr. McHugh) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce, and in addition to the Committees on
			 Government Reform,
			 Science, and
			 Transportation and
			 Infrastructure, for a period to be subsequently determined by
			 the Speaker, in each case for consideration of such provisions as fall within
			 the jurisdiction of the committee concerned
		
		A BILL
		To improve efficiency in the Federal Government through
		  the use of high-performance green buildings, and for other
		  purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited as the High-Performance Green Buildings Act of
			 2006.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Definitions.
					Title I—Office of High-Performance Green Buildings
					Sec. 101. Oversight.
					Sec. 102. Office of High-Performance Green
				Buildings.
					Sec. 103. Green Building Advisory Committee.
					Sec. 104. Public outreach.
					Sec. 105. Research and development.
					Sec. 106. Budget and life-cycle costing and
				contracting.
					Sec. 107. Authorization of appropriations.
					Title II—Strengthening Federal Leadership
					Sec. 201. Incentives.
					Sec. 202. Federal procurement.
					Sec. 203.  Federal green building performance.
					Title III—Demonstration project
					Sec. 301. Coordination of goals.
					Sec. 302. Authorization of appropriations.
				
			2.DefinitionsIn this Act:
			(1)AdministratorThe
			 term Administrator means the Administrator of General
			 Services.
			(2)CommitteeThe
			 term Committee means the Green Building Advisory Committee
			 established under section 103(a).
			(3)DirectorThe
			 term Director means the individual appointed to the position
			 established under section 101(a).
			(4)Federal
			 facility
				(A)In
			 generalThe term Federal facility means any building
			 or facility the intended use of which requires the building or facility to
			 be—
					(i)accessible to the
			 public; and
					(ii)constructed or
			 altered by or on behalf of the United States.
					(B)ExclusionsThe
			 term Federal facility does not include a privately-owned
			 residential or commercial structure that is not leased by the Federal
			 Government.
				(5)High-Performance
			 green buildingThe term high-performance green
			 building means a building that, during its life-cycle—
				(A)reduces energy,
			 water, and material resource use;
				(B)improves indoor
			 environmental quality including, reducing indoor pollution, improving thermal
			 comfort, and improving lighting and acoustic environments that affect occupant
			 health and productivity;
				(C)reduces negative
			 impacts on the environment throughout the life-cycle of the building, including
			 air and water pollution and waste generation;
				(D)increases the use
			 of environmentally preferable products, including biobased, recycled content,
			 and nontoxic products with lower life-cycle impacts;
				(E)increases reuse
			 and recycling opportunities;
				(F)integrates systems
			 in the building;
				(G)reduces the
			 environmental and energy impacts of transportation through building location
			 and site design that support a full range of transportation choices for users
			 of the building; and
				(H)considers indoor
			 and outdoor effects of the building on human health and the environment,
			 including—
					(i)improvements in
			 worker productivity;
					(ii)the
			 life-cycle impacts of building materials and operations; and
					(iii)other factors
			 that the Office considers to be appropriate.
					(6)Life-cycleThe
			 term life-cycle, with respect to a high-performance green
			 building, means all stages of the useful life of the building (including
			 components, equipment, systems, and controls of the building) beginning at
			 conception of a green building project and continuing through site selection,
			 design, construction, landscaping, commissioning, operation, maintenance,
			 renovation, deconstruction or demolition, removal, and recycling of the green
			 building.
			(7)Life-cycle
			 assessmentThe term life-cycle assessment means a
			 comprehensive system approach for measuring the environmental performance of a
			 product or service over the life of the product or service, beginning at raw
			 materials acquisition and continuing through manufacturing, transportation,
			 installation, use, reuse, and end-of-life waste management.
			(8)Life-cycle
			 costingThe term life-cycle costing, with respect to
			 a high-performance green building, means a technique of economic evaluation
			 that—
				(A)sums, over a given
			 study period, the costs of initial investment (less resale value),
			 replacements, operations (including energy use), and maintenance and repair of
			 an investment decision; and
				(B)is
			 expressed—
					(i)in
			 present value terms, in the case of a study period equivalent to the longest
			 useful life of the building, determined by taking into consideration the
			 typical life of such a building in the area in which the building is to be
			 located; or
					(ii)in
			 annual value terms, in the case of any other study period.
					(9)OfficeThe
			 term Office means the Office of High-Performance Green Buildings
			 established under section 102(a).
			IOffice of
			 High-Performance Green Buildings
			101.Oversight
				(a)In
			 generalThe Administrator shall establish within the General
			 Services Administration, and appoint an individual to serve as Director in, a
			 position in the career-reserved Senior Executive service, to—
					(1)establish and
			 manage the Office in accordance with section 102; and
					(2)carry out other
			 duties as required under this Act.
					(b)CompensationThe
			 compensation of the Director shall not exceed the maximum rate of basic pay for
			 the Senior Executive Service under section 5382 of title 5, United States Code,
			 including any applicable locality-based comparability payment that may be
			 authorized under section 5304(h)(2)(C) of that title.
				102.Office of
			 High-Performance Green Buildings
				(a)EstablishmentThe
			 Director shall establish within the General Services Administration an Office
			 of High-Performance Green Buildings.
				(b)DutiesThe
			 Director shall—
					(1)ensure full
			 coordination of high-performance green building information and activities
			 within the General Services Administration and all relevant agencies,
			 including, at a minimum—
						(A)the Environmental
			 Protection Agency;
						(B)the Office of the
			 Federal Environmental Executive;
						(C)the Office of
			 Federal Procurement Policy;
						(D)the Department of
			 Energy;
						(E)the Department of
			 Health and Human Services;
						(F)the Department of
			 Defense; and
						(G)such other Federal
			 agencies as the Director considers to be appropriate;
						(2)establish a
			 senior-level Federal green building advisory committee, which shall provide
			 advice and recommendations in accordance with section 103;
					(3)identify and
			 biennially reassess improved or higher rating standards recommended by the
			 Committee;
					(4)establish a
			 national high-performance green building clearinghouse in accordance with
			 section 104, which shall provide green building information through—
						(A)outreach;
						(B)education;
			 and
						(C)the provision of
			 technical assistance;
						(5)ensure full
			 coordination of research and development information relating to
			 high-performance green building initiatives under section 105;
					(6)identify and
			 develop green building standards that could be used for all types of Federal
			 facilities in accordance with section 105;
					(7)establish green
			 practices that can be used throughout the life of a Federal facility;
					(8)review and analyze
			 current Federal budget practices and life-cycle costing issues, and make
			 recommendations to Congress, in accordance with section 106; and
					(9)complete and
			 submit the report described in subsection (c).
					(c)ReportNot
			 later than 2 years after the date of enactment of this Act, and biennially
			 thereafter, the Director shall submit to Congress a report that—
					(1)describes the
			 status of the green building initiatives under this Act and other Federal
			 programs in effect as of the date of the report, including—
						(A)the extent to
			 which the programs are being carried out in accordance with this Act;
			 and
						(B)the status of
			 funding requests and appropriations for those programs;
						(2)identifies within
			 the planning, budgeting, and construction process all types of Federal facility
			 procedures that inhibit new and existing Federal facilities from becoming
			 high-performance green buildings as measured by—
						(A)a silver rating,
			 as defined by the Leadership in Energy and Environmental Design Building Rating
			 System standard established by the United States Green Building Council (or an
			 equivalent rating); or
						(B)an improved or
			 higher rating standard, as identified by the Committee;
						(3)identifies
			 inconsistencies, as reported to the Committee, in Federal law with respect to
			 product acquisition guidelines and high-performance product guidelines;
					(4)recommends
			 language for uniform standards for use by Federal agencies in environmentally
			 responsible acquisition;
					(5)in coordination
			 with the Office of Management and Budget, reviews the budget process for
			 capital programs with respect to alternatives for—
						(A)restructuring of
			 budgets to require the use of complete energy- and environmental-cost
			 accounting;
						(B)using operations
			 expenditures in budget-related decisions while simultaneously incorporating
			 productivity and health measures (as those measures can be quantified by the
			 Office, with the assistance of universities and national laboratories);
						(C)permitting Federal
			 agencies to retain all identified savings accrued as a result of the use of
			 life-cycle costing for future high-performance green building initiatives;
			 and
						(D)identifying short-
			 and long-term cost savings that accrue from high-performance green buildings,
			 including those relating to health and productivity;
						(6)identifies green,
			 self-sustaining technologies to address the operational needs of Federal
			 facilities in times of national security emergencies, natural disasters, or
			 other dire emergencies;
					(7)summarizes and
			 highlights development, at the State and local level, of green building
			 initiatives, including executive orders, policies, or laws adopted promoting
			 green building (including the status of implementation of those initiatives);
			 and
					(8)includes, for the
			 2-year period covered by the report, recommendations to address each of the
			 matters, and a plan for implementation of each recommendation, described in
			 paragraphs (1) through (6).
					(d)ImplementationThe
			 Office shall carry out each plan for implementation of recommendations under
			 subsection (c)(7).
				103.Green Building
			 Advisory Committee
				(a)EstablishmentNot
			 later than 180 days after the date of enactment of this Act, the Director shall
			 establish a committee to be known as the Green Building Advisory
			 Committee.
				(b)MembershipThe
			 Committee shall be composed of representatives of, at a minimum—
					(1)each agency
			 referred to in section 102(b)(1); and
					(2)other relevant
			 entities, as determined by the Director, including at least 1 representative of
			 each of the following:
						(A)State and local
			 governmental green building programs.
						(B)Independent green
			 building associations or councils.
						(C)Building experts,
			 including architects, material suppliers, and construction contractors.
						(D)Security advisors
			 focusing on national security needs, natural disasters, and other dire
			 emergency situations.
						(E)Children and adult
			 environmental health experts.
						(c)MeetingsThe
			 Director shall establish a regular schedule of meetings for the Committee,
			 which shall convene a minimum of 6 times each year.
				(d)DutiesThe
			 Committee shall provide advice and expertise for use by the Director in
			 carrying out the duties under this Act, including such recommendations relating
			 to Federal activities carried out under sections 104 through 106 as are agreed
			 to by a majority of the members of the Committee.
				(e)FACA
			 ExemptionThe Committee shall not be subject to the Federal
			 Advisory Committee Act (5 U.S.C. App.).
				104.Public
			 outreachThe Director, in
			 coordination with the Committee, shall carry out public outreach to inform
			 individuals and entities of the information and services available
			 Government-wide by—
				(1)establishing and
			 maintaining a national high-performance green building clearinghouse, including
			 on the Internet, that—
					(A)identifies
			 existing similar efforts and coordinates activities of common interest;
			 and
					(B)provides
			 information relating to high-performance green buildings, including hyperlinks
			 to Internet sites that describe the activities, information, and resources
			 of—
						(i)the
			 Federal Government;
						(ii)State and local
			 governments;
						(iii)the private
			 sector (including nongovernmental and nonprofit entities and organizations);
			 and
						(iv)international
			 organizations;
						(2)identifying and
			 recommending educational resources for implementing high-performance green
			 building practices, including security and emergency benefits and
			 practices;
				(3)providing access
			 to technical assistance on using tools and resources to make more
			 cost-effective, energy-efficient, health-protective, and environmentally
			 beneficial decisions for constructing high-performance green buildings,
			 particularly tools available to conduct life-cycle costing and life-cycle
			 assessment;
				(4)providing
			 information on application processes for certifying a high-performance green
			 building, including certification and commissioning;
				(5)providing technical
			 information, market research, or other forms of assistance or advice that would
			 be useful in planning and constructing high-performance green buildings;
			 and
				(6)using such other
			 methods as are determined by the Director to be appropriate.
				105.Research and
			 development
				(a)EstablishmentThe
			 Director, in coordination with the Committee, shall—
					(1)(A)survey existing research
			 and studies relating to high-performance green buildings; and
						(B)coordinate activities of common
			 interest;
						(2)develop and
			 recommend a high-performance green building research plan that—
						(A)identifies
			 information and research needs, including the relationships between health,
			 occupant productivity, and each of—
							(i)pollutant emissions
			 from materials and products in the building;
							(ii)natural day
			 lighting;
							(iii)ventilation
			 choices and technologies;
							(iv)heating, cooling,
			 and system control choices and technologies;
							(v)moisture control
			 and mold;
							(vi)maintenance,
			 cleaning, and pest control activities;
							(vii)acoustics;
			 and
							(viii)other issues
			 relating to the health, comfort, productivity, and performance of occupants of
			 the building; and
							(B)promotes the
			 development and dissemination of high-performance green building measurement
			 tools that, at a minimum, may be used—
							(i)to
			 monitor and assess the life-cycle performance of facilities (including
			 demonstration projects) built as high-performance green buildings; and
							(ii)to
			 perform life-cycle assessments;
							(3)assist the budget
			 and life-cycle costing functions of the Office under section 106;
					(4)study and identify
			 potential benefits of green buildings relating to security, natural disaster,
			 and emergency needs of the Federal Government; and
					(5)support other
			 research initiatives determined by the Office.
					(b)Indoor air
			 qualityThe Director, in consultation with the Committee, shall
			 develop and implement a comprehensive indoor air quality program for all
			 Federal facilities to ensure the safety of Federal workers and facility
			 occupants—
					(1)during new
			 construction and renovation of facilities; and
					(2)in existing
			 facilities.
					106.Budget and
			 life-cycle costing and contracting
				(a)EstablishmentThe
			 Director, in coordination with the Committee, shall—
					(1)identify, review,
			 and analyze current budget and contracting practices that affect achievement of
			 high-performance green buildings, including the identification of barriers to
			 green building life-cycle costing and budgetary issues;
					(2)develop guidance
			 and conduct training sessions with budget specialists and contracting personnel
			 from Federal agencies and budget examiners to apply life-cycle cost criteria to
			 actual projects;
					(3)identify tools to
			 aid life-cycle cost decisionmaking; and
					(4)explore the
			 feasibility of incorporating the benefits of green buildings, such as security
			 benefits, into a cost-budget analysis to aid in life-cycle costing for budget
			 and decision making processes.
					107.Authorization
			 of appropriationsThere is
			 authorized to be appropriated to carry out this title $4,000,000 for each of
			 fiscal years 2007 through 2012, to remain available until expended.
			IIStrengthening
			 Federal Leadership
			201.IncentivesAs soon as practicable after the date of
			 enactment of this Act, the Director shall identify incentives to encourage the
			 use of green buildings and related technology in the operations of the Federal
			 Government, including through—
				(1)the provision of recognition awards;
			 and
				(2)the maximum feasible retention of financial
			 savings in the annual budgets of Federal agencies for use in reinvesting in
			 future green building initiatives.
				202.Federal
			 procurement
				(a)In
			 generalNot later than 2 years after the date of enactment of
			 this Act, the Director of the Office of Federal Procurement Policy, in
			 consultation with the Director and the Under Secretary of Defense for
			 Acquisition, Technology, and Logistics, shall promulgate revisions of the
			 applicable acquisition regulations, to take effect as of the date of
			 promulgation of the revisions—
					(1)to direct any
			 Federal procurement executives involved in the acquisition, construction, or
			 major renovation (including contracting for the construction or major
			 renovation) of any facility—
						(A)to employ
			 integrated design principles;
						(B)to improve site
			 selection for environmental and community benefits;
						(C)to optimize
			 building and systems energy performance;
						(D)to protect and
			 conserve water;
						(E)to enhance indoor
			 environmental quality; and
						(F)to reduce
			 environmental impacts of materials and waste flows; and
						(2)to direct Federal procurement executives
			 involved in leasing buildings, to give preference to the lease of facilities
			 that—
						(A)are
			 energy-efficient; and
						(B)to the maximum
			 extent practicable, have applied contemporary high-performance and sustainable
			 design principles during construction or renovation.
						(b)GuidanceNot
			 later than 90 days after the date of promulgation of the revised regulations
			 under subsection (a), the Director shall issue guidance to all Federal
			 procurement executives providing direction and instructions to renegotiate the
			 design of proposed facilities, renovations for existing facilities, and leased
			 facilities to incorporate improvements that are consistent with this
			 section.
				203.
			 Federal green building performance
				(a)In
			 generalNot later than October 31 of each of the 2 fiscal years
			 following the fiscal year in which this Act is enacted, and at such times
			 thereafter as the Comptroller General of the United States determines to be
			 appropriate, the Comptroller General of the United States shall, with respect
			 to the fiscal years that have passed since the preceding report—
					(1)conduct an audit
			 of the implementation of this Act; and
					(2)submit to the
			 Office, the Committee, the Administrator, and Congress a report describing the
			 results of the audit.
					(b)ContentsAn
			 audit under subsection (a) shall include a review, with respect to the period
			 covered by the report under subsection (a)(2), of—
					(1)budget, life-cycle
			 costing, and contracting issues, using best practices identified by the
			 Comptroller General of the United States and heads of other agencies in
			 accordance with section 106;
					(2)the level of
			 coordination among the Office, the Office of Management and Budget, and
			 relevant agencies;
					(3)the performance of
			 the Office in carrying out the implementation plan;
					(4)the design stage
			 of high-performance green building measures;
					(5)high-performance
			 building data that were collected and reported to the Office; and
					(6)such other matters
			 as the Comptroller General of the United States determines to be
			 appropriate.
					(c)ConsultationThe
			 Director shall consult with the Committee to enhance and assist the
			 implementation of the Environmental Stewardship Scorecard announced at the
			 White House Summit on Federal sustainable buildings in January 2006, to measure
			 the implementation by each Federal agency of sustainable design and green
			 building initiatives.
				IIIDemonstration
			 project
			301.Coordination of
			 goals
				(a)In
			 generalThe Director shall establish guidelines to implement a
			 demonstration project to contribute to the research goals of the Office.
				(b)ProjectsIn
			 accordance with guidelines established by the Director under subsection (a) and
			 the duties of the Director described in title I, the Director shall carry
			 out—
					(1)for each of fiscal
			 years 2008 through 2013, 1 demonstration project in a Federal building selected
			 by the Director in accordance with relevant agencies and described in
			 subsection (c)(1), that—
						(A)provides for the
			 evaluation of the information obtained through the conduct of projects and
			 activities under this Act; and
						(B)achieves a
			 platinum rating, as defined by the Leadership in Energy and Environmental
			 Design Building Rating System standard established by the United States Green
			 Building Council (or equivalent rating); and
						(2)no fewer than 4
			 demonstration projects at 4 universities, that, as competitively selected by
			 the Director in accordance with subsection (c)(2), have—
						(A)appropriate
			 research resources and relevant projects to meet the goals of the demonstration
			 project established by the Office; and
						(B)the
			 ability—
							(i)to serve as a
			 model for high-performance green building initiatives, including research and
			 education;
							(ii)to identify the
			 most effective ways to use high-performance green building and landscape
			 technologies to engage and educate undergraduate and graduate students;
							(iii)to effectively
			 implement a high-performance green building education program for students and
			 occupants;
							(iv)to demonstrate
			 the effectiveness of various high-performance technologies in each of the 4
			 climatic regions of the United States described in subsection (c)(2)(B);
			 and
							(v)to
			 explore quantifiable and nonquantifiable beneficial impacts on public health
			 and employee and student performance.
							(c)Criteria
					(1)Federal
			 facilitiesWith respect to the existing or proposed Federal
			 facility at which a demonstration project under this section is conducted, the
			 Federal facility shall—
						(A)be an appropriate
			 model for a project relating to—
							(i)the
			 effectiveness of high-performance technologies;
							(ii)analysis of
			 materials, components, systems, and emergency operations in the building, and
			 the impact of those materials, components, and systems, including the impact on
			 the health of building occupants;
							(iii)life-cycle
			 costing and life-cycle assessment of building materials and systems; and
							(iv)location and
			 design that promote access to the Federal facility through walking, biking, and
			 mass transit; and
							(B)possess sufficient
			 technological and organizational adaptability.
						(2)UniversitiesWith
			 respect to the 4 universities at which a demonstration project under this
			 section is conducted—
						(A)the universities
			 should be selected, after careful review of all applications received
			 containing the required information, as determined by the Director, based
			 on—
							(i)successful and
			 established public-private research and development partnerships;
							(ii)demonstrated
			 capabilities to construct or renovate buildings that meet high indoor
			 environmental quality standards;
							(iii)organizational
			 flexibility;
							(iv)technological
			 adaptability;
							(v)the demonstrated
			 capacity of at least 1 university to replicate lessons learned among nearby or
			 sister universities, preferably by participation in groups or consortia that
			 promote sustainability;
							(vi)the demonstrated
			 capacity of at least 1 university to have officially-adopted, institution-wide
			 green building guidelines for all campus building projects;
			 and
							(vii)the demonstrated
			 capacity of at least 1 university to have been recognized by similar
			 institutions as a national leader in sustainability education and curriculum
			 for students of the university; and
							(B)each university
			 shall be located in a different climatic region of the United States, each of
			 which regions shall have, as determined by the Office—
							(i)a hot, dry
			 climate;
							(ii)a hot, humid
			 climate;
							(iii)a cold climate;
			 or
							(iv)a temperate
			 climate (including a climate with cold winters and humid summers).
							(d)ReportNot
			 later than 1 year after the date of enactment of this Act, and annually
			 thereafter through September 30, 2013—
					(1)the Director shall
			 submit to the Administrator a report that describes the status of the
			 demonstration projects; and
					(2)each University at
			 which a demonstration project under this section is conducted shall submit to
			 the Administrator a report that describes the status of the demonstration
			 projects under this section.
					302.Authorization
			 of appropriations
				(a)Federal
			 demonstration projectThere is authorized to be appropriated to
			 carry out the Federal demonstration project described in section 301(b)(1)
			 $10,000,000 for the period of fiscal years 2008 through 2013, to remain
			 available until expended.
				(b)University
			 demonstration projectsThere is authorized to be appropriated to
			 carry out the university demonstration projects described in section 301(b)(2)
			 $10,000,000 for the period of fiscal years 2008 through 2013, to remain
			 available until expended.
				
